Citation Nr: 0738280	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with esophagitis.  

3.  Entitlement to service connection for cervical 
osteoarthritis with headaches.  

4.  Entitlement to service connection for lumbar 
osteoarthritis with leg pain.  

5.  Entitlement to service connection for gastric/duodenal 
ulcers and gall bladder removal.    

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1986, 
including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003, April 2004, and September 2005 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Notices of disagreement were 
received in October 2003 and June 2006; statements of the 
case were issued in April 2004 and June 2006; and substantive 
appeals were received in June 2004 and August 2006.   

The Board notes that the June 2006 statement of the case 
included the issue of service connection for benign prostatic 
hypertrophy.  However, the veteran excluded the issue on his 
August 2006 substantive appeal (VA Form 9).  As such, it is 
not in appellate status   

The issues of entitlement to service connection for lumbar 
osteoarthritis with leg pain, for gastric/duodenal ulcers and 
gall bladder removal, and for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's hearing acuity is Level II in the right ear 
and Level IV in the left ear.   

2.  The veteran's service-connected GERD is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.    

3.  Cervical osteoarthritis with headaches was not manifested 
during the veteran's active duty service or for many years 
after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6100 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
GERD with esophagitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7346 (2007).

3.  Cervical osteoarthritis with headaches was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in April 2003, October 2003, and December 2004.  
In April 2003, October 2003, and April 2005, VCAA letters 
were issued to the appellant.  These letters effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the April 
2003, October 2003, and April 2005 VCAA notices preceded the 
respective rating decisions, there is no defect with respect 
to the timing of the VCAA notices.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in April 2003, October 2003, and April 2005 in which 
it advised the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  In any case, the RO 
provided the veteran with a March 2006 correspondence that 
fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and 
reports of VA examinations dated May 2003, May 2004, and July 
2006.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  While the 
veteran has not been afforded a VA medical examination with 
etiology opinion in regards to the issue of cervical 
osteoarthritis with headaches, as more particularly explained 
in the following decision, the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issues 
on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss and GERD with 
esophagitis warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

At this point the Board acknowledges evidence in the claims 
file which shows that the veteran is engaged in the practice 
of veterinary medicine.  To the extent that the veteran has 
some medical training in that regard, the Board views the 
medical records and reports of record prepared by medical 
doctors and others trained in the medical treatment of humans 
to be more probative and entitled to more weight.  


Hearing loss
The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The relevant evidence includes reports of two VA audiological 
examinations dated May 2003 and July 2006.  It also includes 
a Northeast Hearing Aid Center examination dated July 2001; 
and a Miracle Ear examination received in March 2003.  Pure 
thresholds levels at 1000 hertz, 2000 hertz, 3000 hertz, and 
4000 hertz and speech recognition scores were measured as 
follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
Northeast (7/01)	20  45  65  70   50			20  55  60  
65   50
Miracle Ear (3/03)	15  50  50  65   45  			30  50  
60  60   50
May 2003		15  35  60  60   43      84		20  55  60  
60   49    80
July 2006    		15  55  60  65   49      86		15  60  
65  65   51    76

Since no speech recognition scores are listed for the 
veteran's private examinations, Table VIa (as opposed to 
Table VI) must be used.  Applying the criteria found in 38 
C.F.R. § 4.87 at Table VIa to the veteran's July 2001 
audiological examination; the results yield a numerical 
designation of III for the right ear (which would then be 
elevated to a IV since the it reflects one of the exceptional 
patterns of hearing loss enumerated in 38 C.F.R. § 4.86); and 
a numerical designation of III for the left ear.  Entering 
the category designations for each ear into Table VII would 
result in a 10 percent disability evaluation under Diagnostic 
Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VIa 
to the veteran's March 2003 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of III for the left ear.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's May 2003 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of III for the left ear.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's July 2006 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of IV for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

The Board notes that the only examination that would arguably 
suggests a compensable rating is the July 2001 examination.  
However, it does not appear that speech discrimination scores 
were obtained in a manner required by regulation.  Further, 
the 10 percent rating would only be warranted as a result of 
the exceptional pattern of hearing loss.  The accuracy of the 
July 2001 test is called into question by the fact that the 
veteran has undergone three subsequent examinations all of 
which show an increased level of hearing; and none of which 
show the exceptional pattern of hearing loss shown in the 
July 2001 examination.  Given that the July 2001 is 
inconsistent with three subsequent examinations; and the fact 
that the more recent examinations are generally more 
probative of current hearing loss, the Board assigns minimal 
probative value to the July 2001 report and concludes that 
the veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

GERD
The veteran's service-connected GERD has been rated by the RO 
under the provisions of Diagnostic Code 7346.  Under this 
regulatory provision, a rating of 60 percent is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more symptoms for the 
30 percent evaluation of less severity.  

The veteran underwent a May 2003 VA examination.  He reported 
that he was diagnosed with reflux esophagitis over 20 years 
ago; and that it has been maintained with a variety of anti-
reflux medications (most recently Prilosec).  He denied any 
change in body weight; but reported having trouble swallowing 
solids.  Upon examination, his abdomen was soft and nontender 
with positive bowel sounds throughout.  There was no 
tenderness to palpation.  The examiner diagnosed the veteran 
with gastroesophageal reflux with esophagitis.  

A May 2003 diagnostic imaging of the esophagus showed normal 
characteristics in the upright position; and mucosa of the 
esophagus was unremarkable.  Once the veteran was in a supine 
position, small esophageal reflux was observed.  No other 
abnormalities of the stomach were observed and gastric mucosa 
was unremarkable.  The duodenal bulb and duodenal loop were 
normal.  

The veteran underwent a July 2006 VA examination.  The 
examiner noted that the veteran has no dysphagia as long as 
he follows his medical regimen.  Regarding pyrosis and 
epigastric pain (including substernal or arm pain), the 
examiner stated that the veteran has it on a daily basis when 
he does not take his medication, and that it can be severe.  
However, when he takes his medication, he will only 
experience it once per week.  The examiner stated that the 
veteran did not have any hematemesis or melena.  The veteran 
experiences daily reflux and regurgitation if he does not 
take his medicine.  However, when he does take his medicine, 
he only experiences it approximately once per week.  He does 
not experience any nausea or vomiting.  His disability is 
being treated with Prilosec twice per day; Maalox between 
meals; a bland diet; and elevation of his head in bed.  

Upon examination, the veteran's general state of health was 
good.  His nutrition was good; he weighed 190 pounds; and his 
weight was stable.  The examiner diagnosed the veteran with 
hiatel hernia with esophageal reflux and esophagitis.  He 
noted that even with medical treatment, the veteran is mildly 
symptomatic.  The examiner stated that from a functional 
standpoint, his disability was a distraction in his work as a 
veterinarian.  However, he was able to do his work and have a 
normal family life if he took his medications.    

The Board notes that in the veteran's October 2003 notice of 
disagreement, he complained that he his GERD has not been 
cured; and that he is constantly on prescription medication.  
He stated that if he fails to take his medication, his 
condition reverts to previous levels of severity and he feels 
pain.  The Board emphasizes that the rating of a disability 
is based on the functional impairment caused by the 
disability.  The Board understands that the veteran's 
symptoms are more severe if he does not take his medication.  
However, when he takes his medications, his symptoms are 
relatively well controlled, and his functional limitations 
are minimal.  

The Board also notes that the veteran completed an April 2003 
Medical History Form in which he complained of "serious 
chronic violent diarrhea" in 1997; and polyps removed from 
his colon.  The Board wishes to emphasize that there is no 
indication in the medical records that these symptoms are 
related to his service connected disability (GERD).  
Outpatient treatment records from reflect that even when the 
veteran has experienced chronic diarrhea, his GERD remained 
consistently well controlled.  These records also show that 
the veteran's GERD was consistently described as "stable", 
"well controlled", "without symptoms", or that the veteran 
was "doing well without complaints."    

The Board finds that the veteran's GERD is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for GERD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cervical osteoarthritis with headaches
The veteran contends that he injured his cervical spine after 
being involved in a firefight.  He claims that a helicopter 
incurred a hard landing and he sustained trauma to his neck 
and back.  As hereinafter explained, there is no evidence 
documenting the alleged incident.  Moreover, the Board notes 
here that the record as it stands does not persuasively show 
that the veteran was engaged in combat at the time of the 
claimed incident, and the provisions of 38 U.S.C.A. § 1154(b) 
are therefore no for application.

The veteran's January 1966 induction examination reflects 
that he had incurred a cervical strain (whiplash) prior to 
entering service.  The veteran also completed a Report of 
Medical history in January 1966.  He reported that he was in 
an automobile accident in July 1965 in which he sustained a 
whiplash injury.  He spent three weeks in the hospital where 
he underwent traction and physical therapy.  He stated that 
he had been asymptomatic since he was released from the 
hospital and that there were no after effects or permanent 
damage.

The veteran underwent examinations in August 1968, August 
1972, August 1974, February 1977, May 1979, August 1980, 
August 1982, October 1983, and April 1986 (separation 
examination).  All the examinations yielded normal findings.  
Moreover, he completed a Report of Medical History in 
February 1977 in which he once again noted "auto accident 
July 1965 - whiplash - cervical strain.  Full recovery."  
The clinician who conducted the veteran's August 1974 
examination reported that there was "No sequalae from neck 
injury (no fracture) 8 years ago."  The veteran completed a 
Report of Medical History in April 1986 (in conjunction with 
his separation).  He stated that he injured his cervical 
spine in an auto accident when he was 28 years old (which 
would have been 1965).  He stated that there were "no after 
effects."  He failed to report any current cervical spine 
disability.   

The veteran's contentions regarding the injury in connection 
with a helicopter landing are not supported by his service 
medical records which fail to show any indication that the 
veteran sustained an injury to his cervical spine while in 
service.  The service records also show no chronic cervical 
spine disorder at all.  The first post service evidence of a 
cervical spine disability is dated November 1995 
(approximately 9 years after service).  The outpatient 
treatment shows that the veteran sought treatment for 
recurring neck pain of two weeks duration.  He denied any 
injuries to his neck.  There is no indication of any in 
service neck injury in the post service medical records.  

The Board notes that the veteran was not provided with a 
medical examination or nexus opinion with regards to this 
issue.  As to any duty to provide an examination and/or seek 
a medical opinion for either issue, the Board notes that in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that in the absence of any 
cervical spine symptoms while in service or a diagnosis of 
cervical osteoarthritis in the service medical records or 
within one year of service, to seek a medical nexus opinion 
at this late stage would require the clinician to engage in 
mere speculation. That is, there are no in-service findings 
to which a current diagnosis can be linked.  As such, the 
Board finds that a medical examination or opinion is not 
necessary to properly adjudicate the claim.

The Board finds that with no evidence of an in service 
injury, and no post service medical records documenting a 
neck injury until 9 years after service, the preponderance of 
the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for cervical osteoarthritis with 
headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

A compensable rating for hearing loss is not warranted.  A 
rating in excess of 10 percent for GERD is not warranted.  
Service connection for cervical osteoarthritis with headaches 
is not warranted.  The appeal is denied as to these issues.  


REMAND

The Board notes that the veteran's service medical records 
reflect that he underwent an upper gastrointestinal (UGI) 
series in October 1983 and that he was diagnosed with 
duodenitis.  At his April 1986 separation examination, he 
also complained of chronic epigastric discomfort since 1978.  
The examiner noted the 1983 UGI series but stated that there 
was no follow up.  The Board finds that a VA examination and 
opinion are necessary to determine if these in-service 
symptoms are related to the veteran's current disability of 
gastric/duodenal ulcers and gall bladder removal.     

The Board also notes that the veteran completed a Report of 
Medical History in April 1986 (in conjunction with his 
separation examination) in which he complained of recurrent 
back pain.  The Board finds that a VA examination and opinion 
is necessary to determine if these in-service symptoms are 
related to the veteran's current disability of lumbar 
osteoarthritis with leg pain.  

Finally, the Board notes that the veteran alleges that he was 
involved in a "firefight" in the northern part of South 
Vietnam at an airfield and barely escaped by way of a 
helicopter.  The Board believes an attempt should be made to 
corroborate that claimed stressor.  If an alleged stressor is 
able to be verified, then the veteran should be afforded a VA 
psychiatric examination to determine if he currently suffers 
from PTSD, and whether the diagnosis is related to a verified 
in service stressor.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
furnish additional details regarding the 
alleged "firefight" at an airfield in 
the northern part of South Vietnam.  The 
veteran should be asked to identify the 
approximate time period, the name or 
approximate location of the airfield, and 
any other information (such as the unit 
he was serving with) which might allow 
for verification.  

2.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of the veteran's 
gastric/duodenal ulcers and gall bladder 
removal.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the veteran's gastric/duodenal 
ulcers and gall bladder is causally 
related to the veteran's service.   

3.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of the veteran's 
lumbar osteoarthritis with leg pain.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's lumbar osteoarthritis with 
leg pain is causally related to the 
veteran's service.   

4.  If the RO received sufficient 
detailed information from the veteran 
regarding the claimed "firefight" 
incident, then the RO should forward the 
veteran's personnel records and stressor 
information to the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
for verification of the incident and the 
veteran's assignment to the unit and/or 
airfield involved.  

5.  If, and only if, the RO determines 
that an in service stressor is 
corroborated, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims, 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


